Title: From Thomas Jefferson to Arthur S. Brockenbrough, 8 September 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

at the end of the 2d paragraph, after the words, ‘the other half at their delivery of ship board’ interline ‘but if on their arrival at Leghorn, there be no ship in port bound as aforesd, the last half is to be paid on their delivery to the sd T. Appleton, deducting the transportation on ship board’.or to Thos Appleton if on their arrival at Leghorn there be no ship in port bound as aforesaid deducting the transportation on ship board after the delivery to  said Appleton